*664Order and judgment awarding the plaintiff wife alimony and support in the sum of $15,500 per year, annual maintenance of $7,000 for the child of the marriage and a fee of $12,500 to plaintiff’s counsel, modified, on the law and on the facts, to the extent of eliminating the retroactive provisions and reducing the counsel fee to $7,500, and, as so modified, affirmed, without costs. There is a sufficient showing of change of circumstances since the award on stipulation in the separation action but it cannot be determined with any degree of certainty on this record when they materialized to the extent of warranting a retroactive award. (See Liebmann v. Liebmann, 19 A D 2d 821; 18 A D 2d 798; 18 A D 2d 611.)